         Case 6:20-cv-00881-ADA Document 43 Filed 01/28/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                                    WACO
                                    WACO DIVISION


SONOS, INC.                                     §
                                                §      CIVIL NO:
vs.                                             §      WA:20-CV-00881-ADA
                                                §
GOOGLE LLC                                      §

         ORDER SETTING DISCOVERY HEARING
                                 HEARING BY ZOOM


          IT IS HEREBY ORDERED that the above entitled and numbered case is set for
DISCOVERY HEARING by zoom on Friday, January 29, 2021                     03:30 PM.
                                                                2021 at 03:30   PM   The private
link to the hearing will be sent by e-mail. Please do not share this link with anyone that should
not be involved in the hearing.

        IT IS SO ORDERED this 28th day of January, 2021.




                                                Alan D Albright
                                                UNITED STATES DISTRICT JUDGE
